Appeal by the defendant from two judgments of the Supreme Court, Queens County (Finnegan, J.), both rendered July 1, 1987, convicting him of robbery in the first degree under indictment No. 2129/87, and robbery in the second degree under S.C.I. No. 2243/87, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record reflects that the defendant received effective assistance of counsel. Many of the matters to which the defendant refers are dehors the record and are thus not cognizable on this appeal (see, People v Robinson, 122 AD2d 173; People v Wolcott, 111 AD2d 943). Contrary to the defendant’s position, the two concurrent indeterminate terms of 3 to 9 years’ imprisonment imposed were not excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Bracken, Sullivan, Rubin and Rosenblatt, JJ., concur.